internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi -- plr-112262-02 date date taxpayer generator company power marketer state a state b grid a grid b b c d e f g h legend plr-112262-02 dear this letter responds to your authorized representative’s letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a letter_ruling concerning whether the transfer of an intertie from generator to taxpayer is a nonshareholder contributions to capital excludable from income under sec_118 of the internal_revenue_code taxpayer represents that the facts are as follows facts taxpayer is an electricity generation and transmission cooperative engaged in generating transmitting and selling electric power in state a and surrounding states taxpayer has expertise in the planning construction and maintenance of power lines in state a in addition taxpayer possesses the power of eminent_domain in state a and hence can condemn necessary property and obtain the easements necessary to build power lines in state a using that authority and its construction management expertise taxpayer entered into negotiations with generator an affiliate of company an energy services company to build own maintain and operate a b-mile electric interconnect transmission line intertie from generator’s electricity manufacturing plant plant being constructed in state a to a transmission line owned by generator in state b the plant in state a will manufacture electricity to be consumed in state a and other states via an interconnection to grid a near the plant and in state b by utilization of the intertie generator has entered into an agreement with power marketer whereby power marketer will supply natural_gas to the plant and generator will deliver electricity to power marketer at both grid a and grid b the only interconnection involving taxpayer is the grid b interconnection involving the intertie which will connect the plant with a c- mile generator transmission line in state b which in turn will intertie into grid b power marketer will then market the power transmitted by taxpayer over grid b the agreement between power marketer and generator provides that generator will manufacture electricity for power marketer over a d-year term with an e-year extension period at either party’s option generator will take natural_gas provided by power marketer and manufacture it into electricity generator will not store any natural_gas at the plant legal_title to the natural_gas will pass from power marketer to generator at the entrance to the plant and risks of loss within the plant and inefficiency will rest with generator generator estimates that percent of its plant capacity will be utilized for the manufacturing agreement with power marketer as to the electricity transmitted on the intertie legal_title to the electricity will pass from generator to power marketer only at generator’s c-mile line interconnection with grid b pursuant to the agreement between generator and power marketer plr-112262-02 under the agreements between generator and taxpayer generator will fund taxpayer’s construction of the intertie including taxpayer’s costs to obtain related easements and permits these costs are estimated to be approximately dollar_figuref the dollar_figureg incentive amount for completion of the project for a time certain is excluded from this amount taxpayer will own the intertie and will provide generator with noninterruptible service pursuant to a long-term interconnection agreement and facilities agreement over the intertie to transmit the entire capacity of the plant for h years subject_to extension options the terms of the contemplated agreements between generator and taxpayer provide that ownership of the electricity transmitted by generator over the intertie will remain with generator throughout its transmission over the intertie taxpayer will have the right to utilize for its own account any line capacity of the intertie that generator does not occupy should any exist taxpayer believes that under the present circumstances it is unlikely that any excess capacity will exist or if it exists that will benefit taxpayer since the electricity manufactured by generator for transmission by taxpayer will be non-synchronous with the rest of taxpayer’s transmission system the electricity that is manufactured by generator will not enter taxpayer’s transmission system other than to travel along the intertie the intertie will not connect to any existing power lines of taxpayer generator will not pay any transmission fees to taxpayer rather taxpayer will receive only allowable maintenance fees from generator during the course of the interconnection agreement further while there is no explicit transmission fee paid_by power marketer to generator the pricing of the delivered electricity under their arrangement by virtue of the requirement that generator deliver the electricity to grid b subsumes some compensation to generator for that delivery from that point power marketer has a transmission agreement with grid b and pays a transmission fee at that point the costs of the construction of the intertie will not be depreciated for tax purposes by taxpayer further taxpayer will not amortize the intertie and the value of the intertie will not be recovered from or affect the price of power it provides to its customers and members taxpayer further represents that the characteristics described below are present with respect to the contemplated transfer of the intertie by generator to taxpayer first the intertie will become a permanent part of taxpayer’s capital structure because the intertie will be owned by taxpayer second generator’s contribution is not compensation_for services from taxpayer because generator is not a customer of taxpayer third the payment for the construction of the intertie is bargained for because the interconnection agreement contains substantial conditions that taxpayer and generator negotiated to further and protect their separate business interests fourth contribution benefits taxpayer because it provides an asset by which a new market for electricity may become available to taxpayer to the extent generator may not utilize the intertie’s full capacity taxpayer will also benefit from earning annual plr-112262-02 maintenance fees for the years the intertie is in service fifth the intertie is expected to generate additional income for taxpayer through future transmission fees and maintenance fees generator represents that the costs advanced to taxpayer by generator will be capitalized by generator as an intangible asset and recovered using a straight_line method over a useful_life of years ruling requested taxpayer requests the service to rule that the transfer of the intertie by generator to taxpayer will not be contribution_in_aid_of_construction under sec_118 and will be excludable from taxpayer’s gross_income as a nonshareholder contribution_to_capital under sec_118 law and analysis sec_61 and sec_1_61-1 of the income_tax regulations provide that gross_income means all income from whatever source derived unless excluded by law sec_118 provides that in the case of a corporation gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 as amended by a of the tax_reform_act_of_1986 the act and a of the small_business job protection act of provides that for purposes of subsection a except as provided in subsection c the term contribution to the capital of taxpayer does not include any ciac or any other contribution as a customer or potential customer sec_1_118-1 of the income_tax regulations provides in part that sec_118 also applies to contributions to capital made by persons other than shareholders for example the exclusion applies to the value of land or other_property contributed to a corporation by a governmental_unit or by a civic group for the purpose of enabling the corporation to expand its operating facilities however the exclusion does not apply to any money or property transferred to the corporation in consideration for goods or services rendered or to subsidies paid to induce the taxpayer to limit production the legislative_history to sec_118 indicates that the exclusion_from_gross_income for nonshareholder contributions to capital of a corporation was intended to apply to those contributions that are neither gifts because the contributor expects to derive indirect benefits nor payments for future services because the anticipated future_benefits are too intangible the legislative_history also indicates that the provision was intended to codify the existing law that had developed through administrative and court decisions on the subject h_r rep no 83rd cong 2d sess s rep no 83d cong 2d sess notice_88_129 1988_2_cb_541 as modified and amended by notice_90_60 1990_2_cb_345 and notice_2001_82 2001_52_irb_619 provides specific guidance with respect to the treatment of transfers of property to regulated public_utilities by plr-112262-02 qualifying small power producers and qualifying cogenerators collectively qualifying facilities as defined in sec_3 of the federal power act as amended by section of purpa the amendment of sec_118 by the act was intended to require utilities to include in income the value of any ciacs made to encourage the provision of services by a utility to a customer see h_r rep no 99th cong 2d sess in a ciac transaction the purpose of the contribution of property to the utility is to facilitate the sale of power by the utility to a customer in contrast the purpose of the contribution by a qualifying_facility to a utility is to permit the sale of power by the qualifying_facility to the utility accordingly the fact that the amendments to sec_118 render ciac transactions taxable to the utility does not require a similar conclusion with respect to transfers from qualifying facilities to utilities notice_88_129 provides in part that with respect to transfers made by a qualifying_facility to a utility exclusively in connection with the sale of electricity by the qualifying_facility to the utility a utility will not realize income upon transfer of interconnection equipment intertie by a qualifying_facility the possibility that an intertie may be used to transmit power to a utility that will in turn transmit the power across its transmission network for sale by the qualifying_facility to another utility wheeling will not cause the contribution to be treated as a ciac further the notice provides in part that a transfer from a qualifying_facility to a utility will not be treated as a qualifying_facility transfer qf transfer under this notice to the extent the intertie is included in the utility’s rate base moreover a transfer of an intertie to a utility will not be treated as a qf transfer under this notice if the term of the power purchase contract is less than ten years the notice also provides in part that a utility that constructs an intertie in exchange for a cash payment from a qualifying_facility pursuant to a purpa contract will be deemed to construct the property under contract and will recognize income from the construction in the same manner as any other taxpayer constructing similar_property under contract subsequent to the construction of the property the qualifying_facility will be deemed to transfer the property to the utility in a qf transfer that will be treated in exactly the same manner as an in-kind qf transfer notice_2001_82 amplifies and modifies notice_88_129 notice_2001_82 extends the safe_harbor provisions of notice_88_129 to include transfers of interties from non- qualifying facilities and transfers of interties used exclusively or in part to transmit power over the utility’s transmission grid for sale to consumers or intermediaries wheeling the notice requires that ownership of the electricity wheeled passes to the purchaser prior to its transmission on the utility’s transmission grid this ownership requirement is deemed satisfied if title passes at the busbar on the generator’s end of the intertie further notice_2001_82 provides that a long-term interconnection agreement in lieu of a long-term power purchase contract may be used to satisfy the safe_harbor provisions of notice_88_129 in wheeling transactions finally notice_2001_82 requires that the generator must capitalize the cost of the property transferred as an plr-112262-02 intangible asset and recovered using the straight-line method over a useful_life of years in the instant case the transfer of the intertie is subject_to the guidance set forth in notice_88_129 notice_90_60 and notice_2001_82 for the following reasons the plant is a stand-alone generator as contemplated under notice_2001_82 generator and taxpayer have entered into a long-term interconnection agreement with an initial term of h years the intertie will be used in connection with the transmission of electricity for sale to third parties wheeling the cost of the intertie will not be included in taxpayer’s rate base the intertie is not a dual-use intertie ownership of the electricity wheeled will not be with generator prior to its transmission on grid b and the cost of the intertie will be capitalized by generator as an intangible asset and recovered using the straight-line method over a useful_life of years thus we conclude that the transfer of the intertie by generator to taxpayer meets the safe_harbor requirements of notice_88_129 as amended and modified by notice_90_60 and notice_2001_82 next we must decide whether the contribution qualifies as a contribution_to_capital under sec_118 the legislative_history of sec_118 provides in part as follows this sec_118 in effect places in the code the court decisions on the subject it deals with cases where a contribution is made to a corporation by a governmental_unit chamber of commerce or other association of individuals having no proprietary interest in the corporation in many such cases because the contributor expects to derive indirect benefits the contribution cannot be called a gift yet the anticipated future_benefits may also be so intangible as to not warrant treating the treating the contribution as a payment for future services s rep no 83d cong 2d sess in 319_us_98 the court held that payments by prospective customers to an electric utility company to cover the cost of extending the utility’s facilities to their homes were part of the price of service rather than contributions to capital the concerned customers’ payments to a utility company for the estimated cost of constructing service facilities primary power lines that the utility company otherwise was not obligated to provide the customers intended no contribution to the company’s capital later in 339_us_583 1950_1_cb_38 the court held that money and property contributions by community groups to induce a shoe company to locate or expand its factory operations in the contributing communities were nonshareholder contributions to capital the court reasoned that when the motivation of the contributors is to benefit the community at large and the contributors do not anticipate any direct benefit from their contributions the contributions are nonshareholder contributions to capital id pincite plr-112262-02 finally in 412_us_401 the court in determining whether a taxpayer was entitled to depreciate the cost of certain facilities that had been funded by the federal government held that the governmental subsidies were not contributions to the taxpayer’s capital the court recognized that the holding in detroit edison co had been qualified by its decision in brown shoe co the court in chicago burlington quincy railroad co found that the distinguishing characteristic between those two cases was the differing purpose motivating the respective transfers in brown shoe co the only expectation of the contributors was that such contributions might prove advantageous to the community at large thus in brown shoe co since the transfers were made with the purpose not of receiving direct services or recompense but only of obtaining advantage for the general community the result was a contribution_to_capital the court in chicago burlington quincy railroad co also stated that there were other characteristics of a nonshareholder contribution_to_capital implicit in detroit edison co and brown shoe co from these two cases the court distilled some of the characteristics of a nonshareholder contribution_to_capital under both the and codes first the payment must become a permanent part of the transferee’s working_capital structure second it may not be compensation such as a direct payment for a specific quantifiable service provided for the transferor by the transferee third it must be bargained for fourth the asset transferred foreseeably must benefit the transferee in an amount commensurate with its value fifth the asset ordinarily if not always will be employed in or contribute to the production of additional income and its value assured in that respect the proposed transfer of the intertie by generator to taxpayer possesses the characteristics of a nonshareholder contribution_to_capital as described in chicago burlington quincy railroad co first the intertie will become a permanent part of taxpayer’s working_capital structure because taxpayer will own the intertie second the generator’s contribution is not compensation_for services including transmission services provided to generator by taxpayer third in the proposed transaction the contribution of the intertie is bargained for because the interconnection agreement contains substantial conditions that generator and taxpayer negotiated to further and protect their separate business interests fourth the contribution benefits taxpayer because it provides an asset by which a new market for electricity may become available to taxpayer to the extent generator may not utilize the intertie’s full capacity taxpayer will also benefit from the proposed transaction through earning annual maintenance fees for the years the intertie is in service fifth the intertie is expected to generate additional income for taxpayer through maintenance fees and possible future transmission fees to the extent generator may not utilize the intertie’s full capacity therefore taxpayer’s receipt from generator of the intertie will be a contribution_to_capital under sec_118 accordingly based solely on the foregoing analysis and the representations made by taxpayer and generator we rule that the transfer of the intertie by generator to taxpayer will not be a ciac under sec_118 and will be excludable from the gross_income of taxpayer as a nonshareholder contribution_to_capital under sec_118 plr-112262-02 except as specifically set forth above no opinion is expressed or implied concerning the federal_income_tax consequences of the above described facts under any other provision of the code or regulations specifically no opinion is expressed or implied on whether the agreement between generator and power marketer is a sales contract or a service agreement in accordance with the power_of_attorney filed with this request we are sending copies of this letter_ruling to your first and second authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely walter h woo senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy
